Citation Nr: 1433134	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active duty from March 1954 to April 1955.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the appellant's counsel at the time revoked his representation and there has been no new evidence of representation since that time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative medical and other evidence of record relates the appellant's right knee disorder to his active service.

2.  The most probative medical and other evidence of record relates his left knee disorder to his right knee disorder.


CONCLUSIONS OF LAW

1.  A right knee disorder was incurred during the appellant's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A left knee disorder is proximately due to or the result of the appellant's right knee disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Analysis

The appellant contends his current right knee disorder is related to service, and in turn caused his left knee disorder.  He is diagnosed with postoperative residuals of bilateral total knee replacement surgery, to include pain.  See May 2011 VA examination report.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R.§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

At his February 1954 entrance examination no lower extremity abnormality was diagnosed save for right knee scars.  In a separate note, the examiner reported the right knee scar was from surgery when the appellant was nine.  Physical examination revealed good joint motion, and the Veteran was found to be physically qualified for enlistment to service without restriction.  The examiner assigned a numerical designation of "1" under all of the categories on the Veteran's physical profile to include when evaluating the appellant's lower extremities.  The number "1" indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thereafter the appellant completed basic training at United States Marine Corps Recruit Depot Parris Island without any right knee problems.

During the course of his active service, the appellant sustained an injury to his right knee while at sea in July 1954 after dropping a case of grenades on his knee.  At the time he was diagnosed with a right knee contusion.  He reported a history of "chronic knee trouble for nine years, intermittently, but had been trouble free for 18 months" until his most recent 1954 injury.  Since the in-service injury the appellant reported that his right knee would now lock and collapse.  The Veteran was diagnosed with an internal derangement of the right knee, and the examiner opined that the disorder existed prior to enlistment.  In August 1954, the appellant underwent a right knee menisectomy.  

Post-surgery, in January 1955, he reported no improvement as well as severe constant aching pain that was getting worse.

In March 2011, the appellant's private physician, an orthopedist, opined that the Veteran's "bilateral knee replacements were directly related to his original injury and subsequent surgery in 1954."  The examiner noted his review of the service medical records, and reported that he had reviewed the service treatment records.  The examiner further elaborated that the arthritic changes to the appellant's right knee contributed to the "wear and tear to his left knee" and ultimately led to the need for surgery in that knee.

The appellant was afforded a VA examination in May 2011 with addendum opinions issued in September 2011 and November 2011.  The examiner, a radiologist, was unable to provide an opinion as to the etiology of the Veteran's bilateral knee disorder without resorting to mere speculation.  No further explanation was provided.  Where a medical examiner is unable to provide an opinion, the statement "provides neither positive nor negative support for service connection," and thus carries no probative value.  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).

In a February 2012 addendum opinion, the appellant's private orthopedist reviewed his service treatment records and reconfirmed his prior conclusion.  The orthopedist noted the appellant recovered from his pre-service right knee injury without residua as he was able to gain admission into service.  He further explained that it was commonly accepted that an abnormal gait in an arthritic knee can increase stress and eventually lead to premature arthritis on the uninjured knee.

In an April 2013 addendum opinion to the May 2011 VA examination, a physician, an internist, reported reviewing the appellant's claims file and concluding that the appellant's knee disorder was due to the natural progression of a pre-existing condition.  He discredited the private physician's opinion, noting the appellant had a right knee condition upon entry to service.  

The Board notes that despite indicating a prior right knee injury, the appellant was not found to have a then current right knee disorder at service entrance save for scars.  Thus the appellant is presumed sound at entrance to service as nothing was noted on entry.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(2013).  The April 2013 reporting physician failed to explain how the Veteran clearly and unmistakably had a pre-existing condition on entry to service despite the finding of no right knee abnormality at his entrance examination.  Moreover, the examiner fails to address how the appellant was able to complete the rigors of Marine Corps "boot camp" if the disorder existed prior to enlistment.  Accordingly, the April 2013 addendum opinion is inadequate and the Board cannot assign it any probative value.

While the Board acknowledges that a physician at the time of the appellant's 1954 inservice surgery opined that the disorder existed prior to enlistment, no rationale was given for that opinion.  Moreover, when that opinion is weighed against the normal findings at enlistment in February 1954, and normal findings on arrival to Parris Island in March 1954, the Board finds that this evidence is not sufficient to rebut the presumption of soundness.

Thus, the only remaining opinion is that of the appellant's private physician.  That opinion was provided by an orthopedist whose expertise in addressing the etiology of knee disorders is judged to be greater than that of either an internist or a radiologist.  The orthopedist's opinions are highly probative as they are based on a review of the record and provides adequate reason and rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, the evidence of record warrants service connection.

The appeal is allowed.


ORDER

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left knee disorder is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


